DISSENTING OPINION
HUGHES, Justice.
Mr. Carrington built homes. Appellant was his employee whose duty it was to inspect these homes and to handle calls and complaints with reference to them.
On the morning of the accident, appellant left his home on the way to University Hills, a residential subdivision in Austin, for the purpose of making service calls in *322that area. He deviated from the direct route to University Hills from his home by going by Mr. Carrington’s office to ascertain if other calls for service in University Hills had been received, this in order that they could all be attended to while he was in that area.
Appellant was not employed to work in the office. His work was in the field. He went from place to place. Of course, it was necessary, from time to time, for him to go by the office to give or receive information, but these trips to the office were periodic and incidental to his job.
Under these circumstances, I am of the opinion that appellant was in the course of his employment from the time he left his office-home enroute to a job in University Hills and that his deviation to the office was in furtherance of his employer’s business and in accordance with implied instructions from his employer to make all inspections needed in an area on the same trip.1
Appellant had no personal business to attend to at the office. There is no evidence that he would have gone by the office except to see if other inspections were needed in University Hills where he was going.
I believe the opinion in Jecker v. Western Alliance Insurance Company, 369 S.W. 2d 776, Tex. Sup. Ct., supports, in principle, my conclusions. I quote from that opinion:
“The general rule is, * * * that injuries incurred by a workman while traveling on public streets and highways are not incurred in the course of employment. But there are exceptions to that rule. One of the exceptions is when injury occurs while the workman is traveling on the public streets or highways pursuant to express or implied requirements of his employment contract. * * * The rationale of it is that since the workman’s employment requires him to subj ect himself to the risks and hazards of streets and highways, his injuries grow out of his employment.
* * * * * *
But the Legislature surely did not intend to provide that an employee whose employment requires him to travel at his own expense in his own automobile on streets and highways, either constantly or intermittently, should be denied compensation if accidently injured while thus exposed to risks growing out of his employment. Any such holding would be wholly unjust to salesmen, servicemen, repairmen, deliverymen, and a host of others who may be required to use their own automobiles in their work, and would be a strict rather than a liberal interpretation of the Workmen’s Compensation Act.
It is to be noted that one of the exceptions to the provision in Sec. lb that ‘transportation shall not be the basis for a claim that an injury occurring during the course of such transportation is sustained in the course of employment’ is when ‘the employee is directed in his employment to proceed from one place to another.’ We construe this exception to include those situations in which the employee proceeds from one place to another under the *323terms of an employment which expressly or impliedly required that he do so to discharge the duties of his employment.”
I would reverse and remand this cause for trial.
I respectfully dissent.

. Appellant testified:
“A Oh, I’d got two phone calls from the addition out in South Austin, Fairview, and I did a little typing, I got my books all squared away. See, this was a Friday; we had a meeting at 1:00 o’clock on Friday the sub meeting. And I got all my stuff in order for the meeting. And when I left there I needed to go to University Hills, and I thought I’d run by the office and check what may be over there in case there was something in University Hills and I’d catch it all at one tiihe. So I made the office— that is, I started to the office and thence to University Hills, and that would have carried me up until dinner time and then the sub meeting.
Q So your purpose for going by the office was to check your little slot and see if you had any phone calls or anything for University Hills?
A Yes, sir.”